Citation Nr: 1616169	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  10-41 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a disorder of the feet other than a skin condition (claimed as feet problem).

2.  Entitlement to service connection for drug addiction.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from March 1969 to March 1975 with service in the Republic of Vietnam from March 1970 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In March 2009, the Veteran filed a claim for service connection for anxiety, shortness of breath, feet problem, back problems, prostate problem, sleep disorder, stress, and drug addiction.  In an October 2009 rating decision, the RO granted service connection for diabetes mellitus, type II, but denied service connection for sleep apnea; anxiety disorder, not otherwise specified; plantar fasciitis; degenerative disc disease, lumbar spine; benign prostatic hypertrophy; drug addiction; and a condition characterized by shortness of breath.  In his November 2009 Notice of Disagreement, the Veteran only disagreed with the denials of service connection for anxiety and stress, drug addiction and plantar fasciitis.  The RO issued a Statement of the Case in June 2010, and the Veteran perfected an appeal in September 2010.

Concurrently, in January 2010, the Veteran filed a claim for service connection for posttraumatic stress disorder (PTSD) that the RO initially denied in a May 2010 rating decision.  The Veteran disagreed with that denial in August 2010.  In a March 2012 rating decision, however, the RO granted service connection for PTSD indicating that this grant also resolved the claim for service connection for anxiety and stress on appeal.  Thus, it issued a Supplemental Statement of the Case only as to the issued of service connection for plantar fasciitis and drug addiction and those issues are the only ones on appeal at this time.

The RO certified as on appeal the issue of service connection for plantar fasciitis.  The Board, however, has recharacterized that issue to more accurately reflect the issue on appeal pursuant to Brokowski v. Shinseki, 23 Vet. App. 79 (2009). 

The Board also notes that a review of the claims file shows that, during the pendency of the appeal, the Veteran initiated appeals as to other claims adjudicated by the RO but failed to timely perfect those appeals to the Board.  Consequently, the Board does not have jurisdiction to decide those claims.

The Veteran requested a Central Office hearing before the Board on his VA Form 9.  In February 2016, however, he cancelled his hearing and has not requested it be rescheduled.  Consequently, the Board can proceed to adjudicate his appeal at this time without prejudice to him.

The issue of service connection for drug addiction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current foot disorder, other than his already service-connected pityriasis rosea, that is related to his military service, including exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for a foot disorder, other than pityriasis rosea, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  A standard April 2009 letter satisfied the duty to notify provisions.

With respect to VA's duty to assist, all efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  38 U.S.C.A. § 5103A(b)(1).  Neither the Veteran nor his representative has contended otherwise.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  VA did not obtain a medical examination in relation to the claim for service connection decided here because there is no competent, credible and persuasive evidence to suggest that the veteran's has a current foot disorder other than his already service-connected pityriasis rosea that is the result of any event, injury or disease in service.  38 C.F.R. § 3.159(c)(4)(i)(C).  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

The Veteran initially claimed service connection for a "feet problem" without any explanation as to what he meant except to claim that it was due to exposure to herbicides in Vietnam.  In an October 2009 rating decision, the RO denied service connection for plantar fasciitis. Thereafter, in his November 2009 Notice of Disagreement, the Veteran related that, soon after leaving Vietnam, his feet started getting discolored with black spots on them and started hurting, and now his VA physician has said the problems for acne could have been caused from Agent Orange and referred him to a dermatologist.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a) the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue, unless there is affirmative evidence to establish that the disease is due to an intercurrent injury or disease. 38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.307(d)(1), 3.309(e).  A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f).

In the present case, the Veteran's service records clearly demonstrate that he served in the Republic of Vietnam from March 1970 to February 1971.  Hence, he is presumed to have been exposed to herbicides during such service.  However, he must still have a presumptive disease listed in § 3.309(e) in order to be entitled to presumptive service connection based upon such exposure.

A review of the Veteran's service treatment records does not show any complaints of, treatment for or a diagnosis of any feet problems.

A review of the Veteran's post-service treatment records shows treatment in June through August of 2006 for plantar fasciitis, but no skin problems.  

After that, the Veteran was lost to VA care.  In March 2009, he reestablished care but made no complaints related to his feet until January 2010 when he complained of having daily pain in his back, feet and ankles.  Examination revealed the Veteran had a skin rash on his feet and ankles.  His physician stated this was due to chemical exposure/Agent Orange.  There were no findings consistent with plantar fasciitis as was previously found in 2006.

In October 2010, no specific complaints of foot pain were noted but the Veteran's physician assessed him to have bilateral foot pain, possibly due to osteoarthritis although this was not confirmed by X-ray.

Subsequent treatment records do not contain any further complaints of foot pain.  They only contain one complaint of left great toe pain in April 2011.  In fact, a December 2014 Primary Care note shows the Veteran reported working out in the gym and walking daily but only complaining of arthritis pain and stiffness in his neck, shoulders, low back and knees.  However, his primary care physician's assessment continued to carry a diagnosis of bilateral foot pain.

Initially, insofar as the Veteran contends he has a skin disorder involving his feet that he claims is related to his military service in Vietnam and that his VA physician has related to Agent Orange, the Board notes that service connection was established in 1971 for pityriasis rosea, a skin disability, which was evaluated as zero percent disabling.  In a November 2011 rating decision, a 10 percent disability rating was awarded for this service-connected skin disability due to the skin condition involving the Veteran's feet and ankles.  Subsequently a 30 percent disability rating was awarded in an October 2013 rating decision.  Consequently, the Veteran's skin disorder of the feet has been acknowledged as related to service, and he is being compensated for that disability already.  Thus, the Board cannot further consider that contention as doing so would lead to impermissible pyramiding.

The remaining evidence shows diagnoses of plantar fasciitis and bilateral foot pain and left toe pain possibly related to osteoarthritis although there is no X-ray evidence of record to confirm such a diagnosis.  Nevertheless, the Board finds that the evidence fails to demonstrate that whatever the Veteran's current disorder of the feet may be that it is related to his military.

Initially the Board finds that presumptive service connection based upon exposure to herbicides in the Republic of Vietnam is not warranted as neither plantar fasciitis nor osteoarthritis are presumptive diseases enumerated in 38 C.F.R. § 3.309(e).  

Furthermore, although osteoarthritis is a chronic disease enumerated in 38 C.F.R. § 3.309(a), presumptive service connection for such a chronic disease pursuant to 38 C.F.R. § 3.307(a)(6) is not warranted as there is no X-ray evidence establishing the presence of osteoarthritis within one year of the Veteran's discharge from service.  

Moreover, the Board finds that the evidence fails to establish that the Veteran had a chronic foot disorder in service or that it has been continuous since service.  The service treatment records are silent for a chronic foot disorder.  The available post-service treatment records do not show complaints of a foot disorder until June 2006, more than 35 years after the Veteran's discharge from active duty.  The absence of a foot disorder in the service treatment records or of persistent symptoms of a disorder at separation, along with the first evidence being many years later, constitutes negative evidence tending to disprove the assertion that the Veteran was disabled from any disease or injury during service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service).  The Veteran himself has not actually contended that anything but his skin disorder of his feet is related to his military service.  

Consequently, after considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for a foot disorder other than a skin condition (claimed as feet problem) is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a disorder of the feet other than a skin condition (claimed as feet problem) is denied.


REMAND

The Veteran is seeking service connection for "drug addiction."  

The RO has denied the Veteran's claim relying on the precedent opinion 02-97 from the Office of the General Counsel that held that "Section 8052 of the Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 101-508, 8052, 104 Stat. 1388, 1388-351, prohibits, effective for claims filed after October 31, 1990, the payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  The payment of compensation is prohibited whether the claim is based on direct service connection or under 38 C F R 3.310(a) on secondary service connection.  Further compensation is prohibited regardless of whether compensation is claimed on the basis that a service connected disease or injury caused the disability or on the basis that a service connected disease or injury aggravated the disability."  Consequently, the RO denied service connection finding that drug addiction is not considered an actually disabling condition subject to compensation.

The Board acknowledges that, as a matter of law, direct service connection for alcohol and drug dependence resulting from alcohol and drug abuse cannot be granted.  See 38 U.S.C. §§ 101(16), 105, 1110; Allen v. Principi, 237 F.3d 1368, 1376 (Fed.Cir.2001).  In Allen, however, the Federal Circuit Court held that 38 U.S.C.A. § 1110 allows for service connection for an alcohol or drug abuse disability secondary to a service-connected disability if they can adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder.  

To that extent, Allen overrides the General Counsel Opinion relied upon by the RO and the Veteran may be entitled to service connection for his drug addiction as secondary to his service-connected PTSD if established by the evidence. 
However, the RO has not considered this theory of entitlement.  Consequently, the Board finds that the Veteran's claim should be remanded for appropriate development and adjudication of the Veteran's claim for drug addiction on the theory of secondary service connection.

The Veteran admits that his use of drugs began while he was in Vietnam.  However, he has also stated that he continued to use drugs when he came home to cope with society and to block the events and experiences he had in Vietnam from his mind.  Reading these assertions broadly, the Board interprets them to allege that the Veteran's use of drugs was a means of self-medicating due to symptoms of PTSD, such as re-experiencing symptoms of intrusive recollections and flashbacks.  Service connection for PTSD was awarded in a March 2012 rating decision.  

On remand, further development should be conducted.  The Veteran has stated that he has undergone various drug rehabilitation over the years including at VA.  Efforts should be made to obtain those treatment records.  Thereafter, the Veteran should be afforded a VA examination and an appropriate medical opinion should be requested to determine whether the Veteran's drug addiction is proximately due, the result of or aggravated by his service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice on how to establish secondary service connection that is compliant with the current notice requirements.

2.  Contact the Veteran and ask him to identify all medical providers, VA and non-VA, who have treated since service for his drug addiction.  Take all appropriate action to obtain any related records.  

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to evaluate the etiology of his drug addiction.  The claims file and copies of all pertinent records must be provided to the examiner for review in conjunction with the examination.

The examiner should elicit a full history from the Veteran regarding his drug abuse and treatment therefor, as well as other mental health problems and treatment, especially prior to 2009 when he began treatment at VA.  After reviewing the claims file and interviewing the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's drug abuse is proximately due to, the result of or aggravated by his service-connected PTSD (or symptoms he may have been experiencing despite the lack of an official diagnosis)?  [The examiner is informed that "aggravation" refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptoms.]  

The examiner should provide a complete rationale for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Thereafter, the Veteran's claim should be readjudicated to determine if service connection for drug addiction as secondary to service-connected PTSD is warranted.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


